Citation Nr: 1041468	
Decision Date: 11/04/10    Archive Date: 11/12/10

DOCKET NO.  07-09 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from February 2004 to June 2005.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  

In a July 2007 rating decision, the RO granted a then-pending 
claim for service connection for a left knee sprain with anterior 
cruciate ligament tear and arcuate ligament injury.  As this 
represents a full grant of the benefit sought on appeal, this 
claim is no longer before the Board.  See Grantham v. Brown, 114 
F.3d 1156 (Fed. Cir. 1997).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.  VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 
5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c) (2010).

Here, the Veteran has essentially asserted that his current 
asthma disorder is related to his period of active service.  
While the evidence of record seems to indicate that he was 
diagnosed with asthma in 1999, during his childhood and prior to 
his active  service, the Veteran has claimed that he did not 
exhibit any asthma symptoms prior to his enlistment.  However, he 
stated that he experienced asthma symptoms while on active duty.  
Thus, he has essentially claimed that his asthma disorder was 
aggravated by during his period of active service.  A review of 
the medical evidence of record indicates that further development 
is needed in order to decide the Veteran's claim.

Under applicable law, service connection is granted if the 
evidence establishes that coincident with his service, the 
Veteran incurred a disease or injury, or had a preexisting injury 
aggravated, in the line of duty of his active service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may 
also be granted for certain chronic diseases, when such disease 
is manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  That an injury or event occurred in 
service alone is not enough.  There must be chronic disability 
resulting from that injury or event.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b).  Service 
connection can also be found for any disease diagnosed after 
discharge, if all the evidence establishes it was incurred in 
service.  38 C.F.R. § 3.303(d). 

In order to prevail on the issue of service connection for any 
particular disability, there must be evidence of a current 
disability; evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence, or in certain 
circumstances, lay evidence, of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 
F.3d 1313, 1316 (Fed. Cir. 2009).
 
A Veteran is presumed in sound condition except for defects noted 
when examined and accepted for service.  Clear and unmistakable 
evidence that the disability existed prior to service and was not 
aggravated by service will rebut the presumption of soundness.  
38 U.S.C.A. § 1111; VAOPGCPREC 3- 2003.  A pre-existing disease 
will be considered to have been aggravated by active service 
where there is an increase in disability during service, unless 
there is a specific finding that the increase in disability is 
due to the natural progression of the disease.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306.  The General Counsel concluded that 38 
U.S.C.A. § 1111 requires VA to bear the burden of showing the 
absence of aggravation in order to rebut the presumption of sound 
condition.  See also Cotant v. Principi, 7 Vet. App. 116, 123-30 
(2003); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

The Board notes that before Wagner and VAOPGCPREC 3-03, VA had 
the burden to rebut the presumption of soundness by clear and 
unmistakable evidence that the Veteran's disability pre-existed 
service.  If VA met this burden, however, it then had the burden 
to rebut the presumption by a preponderance of the evidence (a 
lower standard) that the pre-existing disorder was not aggravated 
by service.  Now, VA must also show by clear and unmistakable 
evidence that the pre-existing disorder was not aggravated during 
service (a higher standard).

Here, the Veteran's service treatment records have been 
associated with the claims file.  The January 2004 enlistment 
report of medical examination is negative for any indication of 
asthma.  However, a subsequent November 2004 treatment record 
includes the Veteran's report of having childhood asthma.  
Additional service treatment records dates the Veteran's 
childhood asthma back to 1999.  An April 2005 Medical Evaluation 
Board Proceedings record notes that the Veteran was diagnosed in 
service with moderate, persistent asthma, which was noted to be 
permanently aggravated by service.  An associated Medical 
Evaluation Board Narrative Summary includes the Veteran's report 
of having no asthma symptoms prior to entering basic training, to 
include playing high school football with no problems.  He was 
referred to a Physical Evaluation Board (PEB) for an additional 
assessment.  The subsequent May 2005 PEB Board Proceedings report 
reflects that the Veteran had an in-service diagnosis of asthma.  
The PEB determined that there was compelling evidence to support 
a finding that the Veteran's disorder existed prior to service, 
and that it was not permanently aggravated beyond the natural 
progression by his service; the underlying medical basis to 
support this conclusion was not provided.

In light of the foregoing, the Board finds that additional 
development is warranted in this case.  Specifically, the medical 
evidence is unclear as to whether the Veteran's asthma disorder 
was aggravated during his period of active service, as his 
service treatment records reflect varying statements as to this 
issue, and there is no medical opinion as to the etiology of his 
current asthma disorder.  In this regard, the Board notes that 
assistance by VA includes providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on a claim.  When medical 
evidence is inadequate, VA must supplement the record by seeking 
an advisory opinion or ordering a medical examination.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. 
App. 213 (1992).  As such, the Board finds that the Veteran 
should be afforded an appropriate VA examination to assess the 
nature and etiology of his current asthma disorder to determine 
whether his condition was aggravated by or is otherwise related 
to his period of active service.       

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall schedule the Veteran for 
an appropriate VA examination to determine 
the nature and etiology of the claimed asthma 
disorder.  The Veteran's claims file, to 
include a copy of this Remand, should be made 
available to the examiner for review.  All 
necessary studies and tests must be 
conducted. 
 
The examiner is then requested to: 
 
(a)  Assess the currently diagnosed asthma 
disorder; 
 
(b)  Opine, to the extent possible, whether 
the currently diagnosed asthma disorder 
existed prior to the Veteran's period of 
active service.  The examiner is asked to 
consider and discuss the medical evidence 
reflecting a prior medical history 
significant for childhood asthma along with 
the Veteran's competent reports of no asthma 
symptomatology directly prior to his service.
 
(c)  Opine whether any pre-existing asthma 
disorder increased in severity during the 
Veteran's period of active service (beyond 
the natural progression of the disease if 
applicable);

(d)  Opine whether it is at least as likely 
as not (50 percent likelihood or greater) 
that any current asthma disorder was caused 
or aggravated by the Veteran's period of 
active service.  

The examiner should acknowledge the Veteran's 
report of a continuity of symptomatology 
since service.  The examiner must provide a 
comprehensive report including a complete 
rationale for all opinions and conclusions 
reached, citing the objective medical 
findings leading to the conclusions.  If the 
examiner is unable to provide an opinion 
without resort to mere speculation, he or she 
should so indicate and fully explain why an 
opinion cannot be rendered.

2.  The RO/AMC will then review the Veteran's 
claims file and ensure that the foregoing 
development actions have been conducted and 
completed in full, and that no other 
notification or development action, in 
addition to those directed above, is 
required.  If further action is required, it 
should be undertaken prior to further claim 
adjudication.

3.  The RO/AMC will then readjudicate the 
Veteran's claim.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be allowed 
for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or matters 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purposes of this remand are to obtain additional 
information and comply with all due process considerations.  No 
inference should be drawn regarding the final disposition of this 
claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).





_________________________________________________
DEMETRIOS G. OFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


